Citation Nr: 1041203	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In August 2007 the Veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO; a transcript of his 
testimony is of record.

The Board remanded the case for further development in November 
2008.  The file has now been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with right shoulder 
osteoarthritis, for which he underwent shoulder hemiarthroplasty 
in March 2001.

2.  The Veteran's right shoulder disorder became manifest several 
years after discharge from service and is not etiologically 
related to service.


CONCLUSION OF LAW

Osteoarthritis of the right shoulder was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the RO sent the Veteran letters in July 
and August 2004, prior to the February 2005 rating decision on 
appeal, advising him of the elements required to establish 
entitlement to service connection and of the respective duties of 
VA and the claimant in obtaining evidence.  Although the Veteran 
was not provided notice with respect to the disability-rating or 
effective-date element of the claim until March 2006, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
claimed disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is no 
more than harmless error.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) and Social Security Administration (SSA) 
records are associated with the file, as are records from those 
VA and non-VA medical providers identified by the Veteran as 
having relevant documentary evidence.  Neither the Veteran nor 
his representative has identified any other evidence that could 
be obtained to substantiate the claims, and the Board is also 
unaware of any such evidence.  

The Veteran submitted a letter to the Board in April 2010 in 
which he reiterated that he injured his shoulder in the fall 
downstairs during active service.  The Veteran did not include a 
waiver of original RO review, and the jurisdiction previously 
conferred upon the Board by 38 C.F.R. § 19.9 (2002) to develop 
evidence, and then to adjudicate claims based on that evidence 
not previously reviewed by the RO, has been invalidated.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir.2003); see also 38 C.F.R. § 19.37.  However, the 
Veteran's letter is essentially duplicative of arguments 
previously considered by the RO, so remand for RO review is not 
required in this case.

The Veteran has been afforded appropriate VA medical examination 
in response to the claim herein decided, and he has been afforded 
a hearing before the Board.  In sum, the duties to notify and 
assist have been satisfied, and the Board will accordingly 
address the merits of the claim.


Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war and manifests osteoarthritis to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran essentially contends that he injured his right 
shoulder in a fall during active service in November 1970 that 
was caused by a seizure-related blackout; he also injured his 
head in the same fall.  He asserts he was treated for shoulder 
pain at that time and has suffered continued right shoulder pain 
from the accident in service until the present. 

Service treatment records (STRs) confirm the Veteran fell down 
the stairs of his barracks in November 1970 consequent to 
posttraumatic seizure.  He was treated at the time for laceration 
of the scalp (sutured under local anesthesia); his extremities 
were noted to be moving well and to be symmetrical and without 
deformity and there is no indication of subjectively reported 
shoulder pain or of shoulder pain or tenderness on examination.  
He was hospitalized for three days for alcohol withdrawal, and 
there is no indication during those three inpatient days of any 
complaint related to the shoulder.  A line of duty investigation 
(LOD) in December 1970 found the Veteran's injuries were due to 
accident rather than to personal misconduct, and also found the 
injury was only temporary in nature and not likely to result in 
future claims against the government.  In January 1971 the 
Veteran presented to the dispensary complaining of bilateral 
shoulder discomfort following the "shakes" and was provided 
analgesic balm and heat pad; there is no indication of etiology 
of the bilateral shoulder pain.  

The Veteran's STRs include a self-reported Report of Medical 
History in December 1971, in conjunction with his separation from 
service, in which he characterized his health as "excellent" 
and specifically denied history of arthritis/rheumatism/bursitis 
or history of painful or "trick" shoulder.  The corresponding 
Report of Medical History in December 1971 shows clinical 
evaluation of the upper extremities as "normal."

In October 1972, following discharge from service, the Veteran 
was treated at Shiprock Indian Hospital for right shoulder pain 
and numbness of the hands that reportedly started after being 
handcuffed by police.  X-ray of the right shoulder was negative.

The Veteran was treated for reported bilateral shoulder pain at 
Shiprock Indian Hospital in October 1974.  Clinical examination 
of the shoulders was negative, as were X-rays; the clinical 
impression was "malingering" but the Veteran was provided pain 
medication and advised to rest for three weeks.

The Veteran had an X-ray of the right shoulder by VA in July 1976 
for complaint of pain reportedly since 1970.  X-ray showed some 
irregularity of the radial head in the region of the glenoid 
fossa and an apparent separation of the radial head from the 
fossa possibly consistent with a dislocation fracture of 
questionable age.  The Veteran was advised to contact his private 
physician for follow-up of the abnormal X-ray, since the disorder 
was not service-connected.

In October 1986 the Veteran was examined by a neurologist for 
vocational rehabilitation evaluation.  Although the examination 
was primarily directed at seizure disorder, the examiner 
performed a complete physical examination in which there was no 
indication of any deficiency of motor strength or reflexes.  
There is no indication of any subjective report of shoulder pain 
as related to vocational impairment.

 The Veteran had a VA medical examination in November 1989 in 
which he reported that when he fell down the stairs in service he 
hit his head and right shoulder.  On examination the right 
shoulder exhibited full  mobility, but the Veteran complained of 
extreme pain and stated the shoulder had been painful ever since 
the fall down the stairs.  He reported that X-rays of the 
shoulder had always been negative.  The examiner, a neurologist, 
recommended orthopedic consult to evaluate the right shoulder 
disorder.

The Veteran presented to Northern Navajo Medical Center in July 
1996 complaining of chronic right shoulder pain.  The shoulder 
had normal range of motion but was slightly tender over the 
acromioclavicular (AC) joint.  The clinical impression was 
chronic right shoulder pain.  In October 1996 the right shoulder 
had normal range of motion with minimal tenderness to resisted 
abduction, and the clinical impression was right shoulder pain 
well-controlled.  

A treatment note by Northern Navajo Medical Center in January 
1999 shows an impression of overuse syndrome of the right 
shoulder.  The Veteran was referred to physical therapy in 
October 1999 for suspected rotator cuff injury, and the 
impression by physical therapy was right shoulder impingement 
syndrome (biceps).  

The Veteran had an X-ray of the right shoulder by Northern Navajo 
Medical Center in June 2000 for evaluation of chronic right 
shoulder pain; the consult noted the Veteran's symptoms were 
consistent with bursitis but the Veteran was reporting previous 
injury with degenerative joint disease (DJD).  The radiologist's 
impression was AC joint intact and unremarkable but degenerative 
changes in the right glenohumeral joint with osteophytes 
formation and articular cartilage loss.  Treatment notes by 
Northern Navajo Medical Center in June 2000 through October 2000 
variously characterize the disorder as chronic posttraumatic 
right shoulder pains and right rotator cuff tendonitis

The Veteran presented to the VA outpatient clinic in July 2000 
for initial evaluation.  He reported that during service he had 
closed head trauma with seizure disorder and chronic pain and 
weakness in the right shoulder since then; he had been told by VA 
physicians that he had torn tendons in the right shoulder that 
were not repaired immediately and could not be repaired now; he 
would accordingly have permanent pain and weakness in the right 
arm.  No examination was performed, but the initial impression 
was right shoulder pain.
 
Magnetic resonance imaging (MRI) of the right shoulder at 
Northern Navajo Medical Center in January 2001 showed an 
impression of marked osteoarthritis of the right glenohumeral 
joint.  Clinical impression was severe arthritis of the right 
(dominant) shoulder.

A decision by the Social Security Administration (SSA) granted 
disability for osteoarthritis of the right shoulder (primary 
diagnosis) and seizure disorder (secondary diagnosis) effective 
from June 2000.  Careful review of the treatment records 
associated with the SSA file does not provide evidence regarding 
the etiology of the right shoulder disability.

The Veteran underwent surgery (right shoulder hemiarthroplasty) 
at New Mexico University in March 2001; the postoperative 
diagnosis was osteoarthritis of the right shoulder.  X-ray of the 
right shoulder by Northern Navajo Medical Center in April 2001, 
when compared with the previous X-ray in June 2000, showed post 
right humeral head replacement without evidence of orthopedic 
hardware fracture or loosening and normal relation of prosthetic 
head to glenoid fossa.   In sum, the radiologist's impression was 
normal post-operative right shoulder.  Follow-up notes by 
Northern Navajo Medical Center assert the Veteran's right 
shoulder improved after total shoulder replacement.  Subsequent 
VA X-ray in September 2003 by Northern Navajo Medical Center 
showed prosthetic right humeral head with no significant change 
from the earlier study in April 2001.

The Veteran submitted a Statement in Support of Claim in May 2004 
in which he asserted that he must have hit his shoulder when he 
fell down the stairs in service because his shoulders were sore 
afterward.  He also stated that the January 1971 entry in STRs 
was incorrect in not specifying that the Veteran was complaining 
of right shoulder pain (however, as noted above, the January 1971 
STR entry specifically shows complaint of bilateral shoulder 
pain).

A May 2004 "buddy statement" by Greg Lind states that he was 
present when the Veteran suffered a blackout and fell down the 
stairs, resulting in injury to his head and shoulders.

The Veteran had a VA medical examination in January 2005; the 
examiner reviewed the claims file and the current VA treatment 
record.  The examiner noted the Veteran's subjective history and 
documented history in detail.  The examiner performed a clinical 
examination, including current X-ray, and noted clinical 
impressions in detail.  The examiner diagnosed right shoulder 
total replacement but noted that the right shoulder condition was 
not caused by the fall in service and no significant follow-ups 
after the incident occurred indicated injury to the right 
shoulder.  In sum, the examiner could not find a relationship 
between the fall in service and the current right shoulder 
disorder.

A February 2005 VA outpatient treatment note, by a physician's 
assistant (PA), states the Veteran should appeal if the VA 
examination cited above provided equivocal results, since the 
right shoulder injury could be related to initial injury in 1970.

The Veteran testified before the Board in August 2007 that when 
he fell down the stairs he must have hit his shoulder, because it 
became painful after a couple of days or a month.  The Veteran 
did not go to the dispensary for right shoulder problems, but 
reported shoulder pain.  The Veteran thereafter lived with the 
pain, which became progressively worse until he had a shoulder 
replacement in approximately 2000.     

On review of the evidence above, the Board finds the Veteran's 
current right shoulder disorder, diagnosed as status post right 
shoulder replacement, is not due to or aggravated by active 
service.  Specifically, competent and uncontroverted medical 
opinion, in the form of the VA examination report, states there 
is no relationship between the Veteran's right shoulder disorder 
and his fall down the stairs during active service; the findings 
of a physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The Board notes at this point that the VA PA's note in February 
2005 stated the right shoulder injury "could be" related to 
initial injury in 1970.  However, medical opinions expressed in 
speculative language do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board further notes that the findings of the VA examiner are 
consistent with the Board's own review of the evidence.  STRs 
demonstrate that the Veteran fell down the stairs during service, 
and he has been awarded service connection for the posttraumatic 
seizure disorder associated with that fall.  However, the STRs 
show that he was not treated for any consequent shoulder pains, 
and in fact he specifically denied shoulder pains in his 
discharge examination.

The Board  acknowledges at this point that a claimant is 
competent to report about factual matters about which he has 
firsthand knowledge, including experiencing pain during service, 
reporting to sick call, and undergoing treatment.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the Veteran's assertion of back symptoms 
during active service is internally inconsistent with his denial 
of such symptoms at the time of his separation physical 
examination.  

Turning to the lay statement offered by [redacted], stating the 
Veteran injured his shoulder in the fall, a layperson can 
certainly provide an eyewitness account of a veteran's visible 
symptoms; see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The lay statement does not provide any basis for the assertion 
that the Veteran injured his shoulder.  The Veteran may arguably 
have had acute and transitory shoulder pain of which he 
complained to Mr. Lind but did not report during visits to the 
dispensary; however, any imputation of chronic shoulder symptoms 
is refuted by the Veteran's own denial of such symptoms at the 
time of his discharge.

An injury during service may be verified by medical or lay 
witness statements; however, the presence of a current disability 
requires a medical diagnosis, and, where an opinion is used to 
link the current disability to a cause during service, a 
competent opinion of a medical professional is required.  Caluza, 
7 Vet. App. 498.  In this case, competent and uncontroverted 
medical opinion has considered the lay statements but has found 
the current shoulder disorder to not be related to the claimed 
incident during active service.

Osteoarthritis was not diagnosed until June 2000.  Because there 
is no evidence of osteoarthritis to a compensable degree within 
the first year after discharge from service, presumptive service 
connection under the provisions of 38 C.F.R. § 3.309(a) is not 
warranted.

Finally, the Board notes the Veteran has asserted continuous 
symptoms since discharge from service, which raises the 
possibility of service connection under the provisions of 
38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology."  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991)).  However, medical treatment records 
dated in October 1972 and October 1974 show subjective complaint 
of back pain but no actual disorder on examination.   The Board 
concludes the Veteran's assertion of chronic disorder since 
discharge from service is inconsistent with the objective medical 
evidence of record.

In sum, the Board finds the criteria for service connection for a 
right shoulder disorder are not met; accordingly the claim must 
be denied.

Because the evidence preponderates against the claim the benefit-
of-the-doubt rule does not apply.    
    

ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


